Citation Nr: 0411008	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, 
currently assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  The 
veteran, who had active service from and from November 1987 to 
October 1990, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The veteran's representative in his April 2004 written informal 
brief appears to be requesting that the veteran's claims for 
service connection for hypertension and diabetes mellitus be 
reopened.  The Board notes that this matter is not before the 
Board, and is therefore referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on his part.  

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became law in 
November 2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under laws 
administered by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his current 
claim.  In this regard, the record contains a letter dated in 
November 2002, which discusses these VCAA provisions, including 
the RO's duty to assist the veteran in obtaining evidence as well 
as what the evidence must show to establish entitlement to service 
connection.  However, the letter did not notify the veteran as to 
what evidence is necessary for entitlement to an increased 
evaluation.  

The United States Court of Appeals for Veterans Claims (Court) has 
held that the failure by the BVA to enforce compliance with the 
requirement under 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of information or evidence necessary to substantiate the 
claim, as well as to inform the claimant of which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error. See Quartuccio v. Principi, 16 Vet. 
App.  183, 187 (2002).  Given the guidance from the Court, this 
procedural error must be addressed prior to final appellate 
review.  

The Board also notes that during the pendency of this appeal, the 
VA amended the rating schedule for evaluating disabilities of the 
spine, contained in 38 C.F.R. § 4.71a, which are relevant to the 
issue on appeal.  The new rating schedule became effective 
September 26, 2003.  68 Fed. Reg. 51,434-51,458 (Aug. 27, 2003).  
See also 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  The new 
criteria for evaluating service-connected spine disabilities are 
codified at newly designated 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 through 5243.  61 Fed. Reg. 51,457.  However, the veteran's 
disability has not been evaluated under the revised rating 
criteria.   In light of these changes, which became effective 
during the pendency of the claim, the RO should be given the 
opportunity to consider rating the veteran's service-connected 
lumbosacral strain under the revised regulatory criteria for 
rating disabilities of the spine.  Therefore, the Board finds it 
necessary to remand the veteran's claim so that the RO may address 
in the first instance the applicability of these revisions to the 
claim.

Further, the Board notes that the veteran was afforded a VA 
examination in January 2002.  However, the Board finds that a more 
recent VA examination is warranted to address the new rating 
criteria.

Therefore, in order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should consider the veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure that the notification and 
assistance requirements of the VCAA are satisfied, including 
notifying the veteran of the information or evidence necessary to 
substantiate his claim for an increased evaluation, and the 
division of responsibilities between the VA and the veteran for 
obtaining evidence.  The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A. (West 2002), and any applicable legal precedent.  

2.  The veteran should be afforded an examination to ascertain the 
severity and manifestations of his lumbosacral strain.  Any and 
all studies, tests, and evaluations deemed necessary (including x-
rays) should be conducted.  The examiner is requested to review 
all pertinent records associated with the claims file and to 
comment on the severity of the veteran's disability.  The examiner 
should provide the range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or aching in the area of the 
spine affected should be noted, as should muscle spasm, guarding, 
or abnormal gait.  The presence of objective evidence of pain, 
excess fatigability, incoordination, and weakness should be noted, 
as should any additional disability due to these factors.  The 
examiner should indicate whether the veteran has intervertebral 
disc disease or other related neurological disorder, and should 
indicate the likelihood that such disorder(s) is(are) 
etiologically related to the veteran's service-connected 
lumbosacral strain.  The examiner should report all signs and 
symptoms necessary for rating the back disability under the latest 
rating criteria. 

A clear rationale for all opinions would be helpful and a 
discussion of the facts and medical principles involved would be 
of considerable assistance to the Board.  Since it is important 
"that each disability be viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2003), copies of all pertinent records in the 
veteran's claims file, or in the alternative, the claims file, 
must be made available to the examiner for review.

3.  After completion of the above, the RO should review the 
veteran's claim under the revised schedular criteria for 
evaluating the spine that were effective September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 2003).   

When the development requested has been completed, the case should 
be reviewed by the RO on the basis of additional evidence.  If the 
benefit sought is not granted, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional 

office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





